UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number: 000-51719 LINN ENERGY, LLC (Exact name of registrant as specified in its charter) Delaware 65-1177591 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 600 Travis, Suite 5100 Houston, Texas 77002 (Address of principal executive offices) (Zip Code) (281)840-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one). Large accelerated filerxAccelerated filer¨Non-accelerated filer¨Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of October31, 2008, there were 115,154,653 units outstanding. TABLE OF CONTENTS Page Glossary of Terms ii Part I - Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September30, 2008 and December31,2007 1 Condensed Consolidated Statements of Operations for the three and nine months ended September30, 2008 and 2007 2 Condensed Consolidated Statements of Unitholders’ Capital for the nine months ended September30, 2008 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September30, 2008 and 2007 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 44 Part II - Other Information Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Submission of Matters to a Vote of Security Holders 45 Item 5. Other Information 45 Item 6. Exhibits 46 Signature 47 i Table of Contents GLOSSARY OF TERMS As commonly used in the oil and gas industry and as used in this Quarterly Report on Form10-Q, the following terms have the following meanings: Bbl.One stock tank barrel or 42 United States gallons liquid volume. Bcfe.One billion cubic feet equivalent, determined using a ratio of six Mcf of gas to one Bbl of oil, condensate or natural gas liquids. MBbls.One thousand barrels of oil or other liquid hydrocarbons. MBbls/d. MBbls per day. Mcf.One thousand cubic feet. Mcfe.One thousand cubic feet equivalent, determined using the ratio of six Mcf of gas to one Bbl of oil, condensate or natural gas liquids. Mid-Continent I.February 2007 acquisition of oil and gas properties in the Texas Panhandle from Cavallo Energy LP, acting through its general partner, Stallion Energy LLC, for a contract price of $415.0 million. Mid-Continent II.June 2007 acquisition of oil and gas properties in the Texas Panhandle for a contract price of $90.5 million. Mid-Continent III.August 2007 acquisition of oil and gas properties in Oklahoma, Kansas and the Texas Panhandle from Dominion Resources, Inc. for a contract price of $2.05 billion. Mid-Continent IV.January 2008 acquisition of oil and gas properties in
